 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   STEVEN B. CLARK,                       ) No. 2:18-cv-02013-JDE
                                            )
12                                          )
                        Plaintiff,          ) ORDER AWARDING ATTORNEY
13                                          )
                   v.                       ) FEES AND COSTS
                                            )
14   NANCY A. BERRYHILL, Acting             )
     Commissioner of Social Security,       )
15                                          )
                                            )
16                      Defendant.          )
                                            )
17
18
           Based upon the parties’ Stipulation (Dkt. 26),
19
           IT IS ORDERED that Plaintiff shall be awarded attorney’s fees of
20
     $5,000.00 under 28 U.S.C. § 2412 and costs of $400 under 28 U.S.C. § 1920,
21
     subject to the terms of the above-referenced Stipulation.
22
23
     Dated: March 29, 2019
24
                                                ______________________________
25                                              JOHN D. EARLY
                                                United States Magistrate Judge
26
27
28
